Title: To James Madison from Edmund Randolph, 7 February 1783
From: Randolph, Edmund
To: Madison, James


My dear friend
Richmond feby. 7. 1783.
The fatal repeal is wrapt up in more than common mystery; the motives being various, as assigned by different persons. Some said, that congress ought not to raise a revenue by other means, than those, prescribed in the confederation; that the sufferance of a deviation from that mode will ultimately lead to an assessment of the quota of Virginia, according to the poll, that a fund, thus independent of her annual grant, will capacitate the U.S. to execute schemes of territorial injury against her. Others affected to penetrate into the most baneful consequences to trade; and rendered their wisdom eminent indeed by foreseeing great superiority, to be obtained by the other states over ours. In what proportion these abominable ideas operated upon the assembly, I cannot particularly learn. But the opinion of an attentive observer of legislative movements is, that the situation of America was not duly reflected on, and thereby an opportunity was presented to the L——s of piquing Morris The tenor of their daily language justifies the suspicion. Their character for malice confirms it. But I rejoice that they will not retain their fangs, to be able to destroy the U. S, if the next assembly be composed of sound Whigs.
The Executive have contrived means to appease the murmurs of our state officers on the subject of pay. A large number of horses belonging to the country, were yesterday sold; and the warrants of these gentlemen were admitted as cash. Would god, that similar success could be obtained by you.
The scarcity of cash is here is greater than ever. The cause is supposed to be found in the late draught for raising money for enlistment; not a shilling of which scarcely has been as yet restored to circulation, being still in the hands of the county lieutenants, as I am informed.
Your favor by yesterday’s post would increase my importunity for a transcript of your extract from Mr. J——s remarks, if I could assign a better apology for not sending you a state of the great question, than you can for not sending the transcript. But circumstanced, as we are in the bosom of urgent business, we must do these works at leisure.
Notwithstanding the recommendation of the assembly to the electors to choose only radical whigs, I am told, that Mr. Wormeley will be a candidate at the next general election.
